Case 0:18-cv-62593-DPG Document 201 Entered on FLSD Docket 08/23/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 18-CV-62593-GAYLES

  FEDERAL TRADE COMMISSION,
         Plaintiff,

  vs.

  SIMPLE HEALTH PLANS LLC, et al.,
         Defendants.
                                               /

                                              ORDER
         THIS MATTER came before the Court upon the Receiver’s Motion for Authorization to

  Enter into and For Approval of Confidential Settlement Agreement with Flexential Corporation

  (the “Motion”) [ECF No. 192]. The Court has reviewed the Motion and the record and otherwise

  fully advised. Based thereon, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED.                          The Receiver is

  authorized to enter into the Confidential Settlement, attached as Exhibit A to the Motion, pursuant

  to the terms set forth in the agreement.

         DONE AND ORDERED in Chambers at Miami, Florida this 23rd day of August, 2019.



                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE
